GIDEON, J.
(dissenting).
In my opinion two facts, which should be decisive of the case, are conclusively shown by the testimony in this record. First, that the plaintiff, Mrs. Verdi, understood, from statements made by the bank officials- subsequent to the receipt of the certificate of deposit, that if she left the money in the bank for an additional six months after January 11, 1918, the bank would pay her an additional six months’ interest, or one year’s interest in all; second, that the bank officials knew that she so understood the agreement. They further knew that.she left the money with the bank after January 11, 1918, by reason of such understanding.
Carrying out that understanding, the plaintiff, on January 11, 1918, when the first six months’ interest was due, did not ask payment of the same, nor did the bank tender payment, either of the principal or interest, at that date, or at any subsequent date, until after the expiration of one year. The testimony tending to establish this subsequent agreement or arrangement in no way varied or contradicted the terms of the written agreement. It is evident that the district court so understood the testimony from the following colloquy between the court and counsel for the defendant which occurred during the trial:
“The Court: I don’t know what the agreement is. It appears to he a certificate of deposit for six months. Counsel: Yes. The Court: Now, does counsel contend that they cannot agree that it might remain there after that? Counsel: Not unless it is embodied in the agreement. The Court: The motion to strike will he denied.”
Also, the court, in its fifth instruction, said:
“Gentlemen of the jury, you are instructed that the certificate of deposit, together with the stamped indorsement signed by the assistant cashier, is the contract upon which this money was deposited in said bank, and its terms and conditions cannot be modified or contradicted by parol testimony.”
True it is that the court, in the instruction quoted by Mr. Justice FRICK in the majority opinion, submitted to the jury the question of whether the certificate of deposit issued by *514the bank to the plaintiff limited the time for which interest should be paid to six months. There is nothing about that certificate. It is couched in plain and unambiguous language. It was an agreement .to pay the principal and six months’ interest — nothing less, nothing more. That the court should have construed this contract and determined the rights of the parties thereunder will be readily conceded. The verdict, however, is amply supported by other testimony upon another issue rightly submitted to the jury.
I regard the second proposition submitted to the jury as wholly immaterial. Either an affirmative or a negative answer to that question could in no way affect the rights of the parties. If the defendant bank was obligated to pay to the plaintiff the amount deposited by her, the fact that it had or did not have the coin on hand to make the payment was of no significance respecting its liability.
The third issue submitted to the jury, in my judgment, is the controlling one in the case, and the only issue upon which there was any competent evidence. The jury had been instructed that the certificate of deposit constituted the contract by which the money was deposited in the bank, and that the contract could not be varied or modified by oral testimony. The decisive question in the case, as I view it, was whether or not this money was left with the bank after the six months mentioned in the certificate, with the understanding that if it were so left the defendant bank would continue to pay interest for an additional six months. That question was fairly submitted to the jury in the third proposition of the instruction quoted in the majority opinion. The jury, by its verdict, seems to have emphasized the fact that the determination of that question was decisive of the case. The verdict is not for a definite sum but is:'
“We * * * . do find the issues in favor of tfie plaintiff and against the defendant for four per cent, interest on $10,000.00 from January 11, 1918, to July 11, 1918.”
This court, by Comp. Laws Utah 1917, § 6968, is precluded from regarding any exception unless the decision excepted to is material and prejudicial to the substantial rights of the *515party excepting. By section 6622 tlie court is required to disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the parties, and no judgment shall be reversed or affected by reason of such error or defect. In Staton v. Western Macaroni Co., 52 Utah, 426, 174 Pac. 821, it was held that an instruction which might mislead the jury would not be treated as prejudicial and authorize a reversal, where the controlling facts in the ease were such that the party complaining was at the time of the accident chargeable with negligence by being on a public right of way where he was not entitled to be. See, also, Moore v. Utah Idaho Cent. Rd. Co., 52 Utah, 373, 174 Pac. 873.
Moreover, the testimony in this case strongly tends to support the contention that all parties understood that the bank was liable to pay interest for an additional six months after January 11, 1918. A daughter of the plaintiff testified that she called upon the bank some time in the early part of April or latter part of March of 1918, and stated to the bank officials that her mother wanted some money. She was advised by Mr. Barboglio, the president of the bank, that she could not have it until it was due, for the reason that the bank was paying interest on 'the money, with the statement that the money would be due in July, 1918. Furthermore, a Mr. Clay testified that, as the attorney for the plaintiff, he called upon the defendant bank on or about the 8th day of March, 1918; that he then had never seen the certificate of deposit; that he inquired of the president when the same would be due, and was advised that it would be due in July. The same witness testified that in April of that year he interviewed the president of the bank in the presence of the plaintiff in an effort to obtain certain money for the plaintiff’s use. He was at that time advised that the bank would pay six months’ interest to January preceding, but that the certificate was for one year, and would not be due until some time in Jirly. True it is that this testimony is disputed by the president of the bank. This official, in his testimony, however, answered most of the questions on cross-examina*516tion by saying, “I don’t remember,” etc. Sueb testimony, read in the face of the admitted facts in this case is its own best refutation. A jury that could have been influenced by such testimony would indeed have welcomed deception. It is evident from the verdict that the jury believed the plaintiff’s witnesses. Every circumstance in the case, in my judgment, corroborates the plaintiff’s contention that it was understood and agreed that if the money were left in the bank for a period of one year (and it was so left) she should receive one year’s interest. Plaintiff held this money as a legally appointed guardian. As such she is accountable under her bond not only for the principal, but for a reasonable income for the use of the money. Notwithstanding this, it is insisted here by the bank that this plaintiff left this large amount of money for a period of six months with the bank without any promise or hope of any consideration for its use, and. this, too, at a time when it was a matter of common history that money was in demand not only in the commercial world, but by the general government for use in the prosecution of a great war.
A reversal of this judgment, in my opinion, is not warranted by any errors, or alleged errors, occurring in the lower court. The judgment of the district court reflects justice between the parties, and should be affirmed. I therefore dissent.